DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The examiner approves applicant’s new title filed 07/15/2021 of:
DISPLAY PANEL HAVING PAD REGION INCLUDING PATTERNS OF MULTIPLE SHARP PROTRUSIONS.

Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 & 3-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  All dependent claims are also rejected for depending from one of independent Claims 1 and 14.


Regarding Amended Independent Claims 1 and 14:
In each of Claims 1 and 14, respectively: The limitation of “sharp protrusions” renders the claim indefinite because the term “sharp protrusions” is a relative term which renders the claim indefinite.  The term “sharp protrusions” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding the use of relative terminology in claim language, the MPEP § 2173.05(b) states:
Acceptability of the claim language depends on whether one of ordinary skill in the art would understand what is claimed, in light of the specification…Claim language employing terms of degree has long been found definite where it provided enough certainty to one of skill in the art when read in the context of the invention…Thus, when a term of degree is used in the claim, the examiner should determine whether the specification provides some standard for measuring that degree… If the specification does not provide some standard for measuring that degree, a determination must be made as to whether one of ordinary skill in the art could nevertheless ascertain the scope of the claim (e.g., a standard that is recognized in the art for measuring the meaning of the term of degree).
In the instant case, applicant’s disclosure fails to provide any standard for measuring the claimed degree.  Furthermore, applicant has not proffered (and the examiner is unaware of) any evidence to support the notion that there exists an art-recognized standard by which one of ordinary skill may assess the scope of “sharp protrusions”.  Therefore, absent any meaningful standard for measuring the degrees intended by the relative term, one of ordinary skill in the art cannot reasonably determine the scope of the invention.  Consequently, Claims 1 and 14 are rejected for being indefinite.
For examination purposes, any protrusions taught by the prior art will be interpreted as “sharp” so long as they exhibit a convex shape similar to applicant’s disclosed protrusions (105; see Fig. 3)

Finally, in Lines 4-5 of each of Claims 1 and 14: The limitation of “the source-drain layer” lacks antecedent basis, thereby rendering the claims indefinite.  Based on the instant application, for examination purposes this will be interpreted as “the source-drain metal layer”, which was previously recited, respectively, in each of the instantly amended Claims 1 and 14.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 & 3-17 is/are rejected under 35 U.S.C. 103 as obvious over U.S. Pre-Grant Pub. 2015/0108452 to Park et al. (from hereinafter Park, prior art of record) in view of Chinese Patent Pub. CN206210798U to Zhang et al. (from hereinafter Zhang, prior art of record; all citations hereto address the English machine translation attached with the Office action mailed 04/16/2021).
Regarding Claim 1 (as best understood), Park teaches a display panel (e.g. Figs. 1-2 & 6; see Fig. 6, reproduced below for convenience), comprising: 
a binding region (including pad area PAD1; see ¶ [0038, 65]) comprising a PAD region (PAD1), the PAD region (PAD1) comprising a connect layer (e.g. 16; see ¶ [0029-31]) which is composed of patterns of multiple sharp protrusions (e.g. convex portions “A”; see ¶ [0029-31]) and
a source-drain metal layer (e.g. 218/418; see Fig. 7F & ¶ [0067-90] teaching that “[source] conductive contact layer 218 and a conductive barrier layer 418 may be simultaneously formed”; Because metal layers 218/418 are formed of the same material in the same deposition step and are electrically interconnected to provide a source conductive contact, Park reasonably teaches that metal layer 418 is a “source-drain metal layer” consistent with the broadest reasonably interpretation in light of applicant’s disclosure) provided on the connect layer (16) such that the source-drain layer on the connect layer is formed with the patterns of multiple sharp protrusions;
wherein a width of each of the multiple sharp protrusions is no larger than one-half of a diameter of an anisotropic conductive film particle.

    PNG
    media_image1.png
    419
    761
    media_image1.png
    Greyscale

Although Park may not explicitly teach that convex protrusions (A) are “sharp”, the examiner submits that Park’s convex protrusions (A) prima facie anticipate applicant’s claimed “sharp” protrusions at least because Park’s convex protrusions (A) are substantially identical in shape and structure to applicant’s convex “sharp protrusions” (105; see Fig. 3 and ¶ [0047] of applicant’s Specification filed 05/09/2019).  Therefore, the burden of production now shifts to applicant to overcome the examiner’s assessment of inherency (see MPEP 2112 V).
Assuming, merely arguendo, that Park’s convex protrusions (A) might not anticipate applicant’s claimed “sharp projections”, prior art Zhang does teach a similar display panel (e.g. Fig. 2, reproduced below for convenience) comprising patterns of multiple sharp protrusions (e.g. “spike-like” projections 108; see pg. 4 of Zhang teaching that projections 108 are “capable of breaking the insulating film layer on the surface of the foreign conductive film 103 so that the conductive particles 104 in the foreign conductive film are electrically connected to each other when the pressure is applied to the package assembly”).  The examiner submits that Zhang’s “spike-like” projections 108 anticipate applicant’s claimed “sharp” protrusions in view of their substantially identical structure and function (e.g. to pierce or penetrate anisotropic conductive film for the same purpose of ensuring electrical interconnection between circuit elements of a display device; compare Zhang with applicant’s ¶ [0044], and see again MPEP 2112 regarding anticipation of inherent features).

    PNG
    media_image2.png
    223
    647
    media_image2.png
    Greyscale

Therefore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to modify Park’s convex protrusions (A) to be “sharp” as taught by the “spike-like” projections (108) of Zhang, because Zhang expressly teaches that sharp protrusions predictably and beneficially improve the stability of electrical interconnections formed between components of a display device (see again Zhang pg. 4).
Furthermore, the claimed modification would have been obvious because Zhang demonstrates that “sharp” or “spike-like” protrusions are an art-recognized equivalent structure used for the same purpose of enhancing electrical interconnection between components of a display device. (See MPEP § 2144.06)  

Furthermore, Park and Zhang teach that a width of each of the sharp protrusions (Park A; Zhang 108) is no larger than one-half of a diameter of an anisotropic conductive film particle (Zhang 104, as reasonably evidenced by Zhang in Fig. 2; see MPEP § 2125 teaching that “drawings and pictures can anticipate claims if they clearly show the structure which is claimed… [and] drawings must be evaluated for what they would reasonably disclose and suggest to one of ordinary skill in the art.”).
However, the examiner submits that not only does the instant claim language fail to even make clear that the “anisotropic conductive film particle” is part of the claimed device, but that the “anisotropic conductive film particle” is not limited to any diameter or range of diameters. Therefore, one of ordinary skill in the art would readily understand that any anisotropic conductive film particle may be chosen so long as it exhibits the claimed diameter relative to the width(s) of the prior art’s protrusions.
Nevertheless, before the instant application was filed it would have been obvious to one of ordinary skill in the art to form the sharp protrusions (Park A; Zhang 108) and anisotropic conductive particle (Zhang 104) having the proportion in the range as claimed, because it has been held that where general conditions of the claims are disclosed in the prior art, it is not inventive to discover by routine experimentation the optimum or workable range of relative proportions of conductive features in a display bonding pad area, to predictably ensure electrical interconnection. (See MPEP § 2144.05)
Furthermore, it would have been obvious to one of ordinary skill in the art to modify Park’s “sharp protrusions” to have the relative proportions with regards to an arbitrary anisotropic conductive particle as claimed, because it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP § 2144.04 IV).  Therefore, the modification of the relative proportions of the device of Park in view of Zhang is similarly obvious because the record does not indicate that such a modification would substantially alter the device's performance.
Finally, the proposed relative proportions would have been obvious because Zhang demonstrates that these relative proportions between “sharp” protrusions and an anisotropic conductive particle are an art-recognized equivalent for the same purpose of forming a pad electrode in display device. (See MPEP § 2144.06)  
	

Regarding Claim 3, Park and Zhang teach the display panel according to claim 2, but may not explicitly teach that the width of each of the sharp protrusions (Park A; Zhang 108) is no less than one third of the diameter of the anisotropic conductive film particle (Zhang 104).
		Nevertheless, before the instant application was filed it would have been obvious to one of ordinary skill in the art to form the sharp protrusions (Park A; Zhang 108) and anisotropic conductive particle (Zhang 104) having the proportion in the range as claimed, because it has been held that where general conditions of the claims are disclosed in the prior art, it is not inventive to discover by routine experimentation the optimum or workable range of relative proportions of conductive features in a display bonding pad area, to predictably ensure electrical interconnection. (See MPEP § 2144.05)

Regarding Claim 4, Park and Zhang teach the display panel according to claim 1, but may not explicitly teach that a distance between any two adjacent sharp protrusions (Park A; Zhang 108) is no larger than one-half the diameter of the anisotropic conductive film particle (Zhang 104).
		Nevertheless, before the instant application was filed it would have been obvious to one of ordinary skill in the art to form a distance between adjacent sharp protrusions (Park A; Zhang 108) and anisotropic conductive particle diameter (Zhang 104) having the proportion in the range as claimed, because it has been held that where general conditions of the claims are disclosed in the prior art, it is not inventive to discover by routine experimentation the optimum or workable range of relative proportions of conductive features in a display bonding pad area, to predictably ensure electrical interconnection. (See MPEP § 2144.05)

Regarding Claim 5 (as best understood), Park and Zhang teach the display panel according to claim 1, wherein the sharp protrusions (Park A; Zhang 108) are provided with a shape of a sharp convex (e.g. see Zhang’s “spike-like” projections 108).

Regarding Claim 6, Park and Zhang teach the display panel according to claim 1, wherein the PAD region (PAD1) further comprises: 
a base substrate (Park 10; see Fig. 6 and ¶ [0026-27]), a buffer layer (Park 11/13; see ¶ [0039-40]), and a source-drain metal layer (Park 418; see Fig. 7F and ¶ [0080] teaching that conductor 418 is formed simultaneously with source-drain conductive contact 218) that are stacked from bottom to top, wherein the connect layer (Park 16) is provided between the buffer layer (Park 11/13) and the source-drain metal layer (Park 418).

Regarding Claim 7, Park and Zhang teach the display panel according to claim 6, wherein a width of each of the sharp protrusions (Park A; Zhang 108) is no larger than one-half of a diameter of an anisotropic conductive film particle (Zhang 104; as reasonably evidenced by Zhang in Fig. 2).
The examiner submits that not only does the instant claim language fail to even make clear that the “anisotropic conductive film particle” is part of the claimed device, but that the “anisotropic conductive film particle” is not limited to any diameter or range of diameters. Therefore, one of ordinary skill in the art would readily understand that any anisotropic conductive film particle may be chosen so long as it exhibits the claimed diameter relative to the width(s) of the prior art’s protrusions.
Nevertheless, before the instant application was filed it would have been obvious to one of ordinary skill in the art to form the sharp protrusions (Park A; Zhang 108) and anisotropic conductive particle (Zhang 104) having the proportion in the range as claimed, because it has been held that where general conditions of the claims are disclosed in the prior art, it is not inventive to discover by routine experimentation the optimum or workable range of relative proportions of conductive features in a display bonding pad area, to predictably ensure electrical interconnection. (See MPEP § 2144.05)
	

Regarding Claim 8, Park and Zhang teach the display panel according to claim 7, but may not explicitly teach that the width of each of the sharp protrusions (Park A; Zhang 108) is no less than one third of the diameter of the anisotropic conductive film particle (Zhang 104).
		Nevertheless, before the instant application was filed it would have been obvious to one of ordinary skill in the art to form the sharp protrusions (Park A; Zhang 108) and anisotropic conductive particle (Zhang 104) having the proportion in the range as claimed, because it has been held that where general conditions of the claims are disclosed in the prior art, it is not inventive to discover by routine experimentation the optimum or workable range of relative proportions of conductive features in a display bonding pad area, to predictably ensure electrical interconnection. (See MPEP § 2144.05)

Regarding Claim 9, Park teaches the display panel according to claim 6, wherein a height of each of the sharp protrusions (Park A; Zhang 108) is at least twice a thickness of source-drain metal in the source-drain metal layer (Park 418; as reasonably illustrated at least by Figs. 2 & 6).
		Nevertheless, before the instant application was filed it would have been obvious to one of ordinary skill in the art to form the sharp protrusion height (Park A; Zhang 108) and thickness of the source-drain metal layer (Park 418) having the proportion in the range as claimed, because it has been held that where general conditions of the claims are disclosed in the prior art, it is not inventive to discover by routine experimentation the optimum or workable range of relative proportions of conductive features in a display bonding pad area, to predictably ensure electrical interconnection. (See MPEP § 2144.05)

Regarding Claim 10, Park and Zhang teach the display panel according to claim 6, but may not explicitly teach that a distance between any two adjacent sharp protrusions (Park A; Zhang 108) is no larger than one-half the diameter of the anisotropic conductive film particle (Zhang 104).
		Nevertheless, before the instant application was filed it would have been obvious to one of ordinary skill in the art to form a distance between adjacent sharp protrusions (Park A; Zhang 108) and anisotropic conductive particle diameter (Zhang 104) having the proportion in the range as claimed, because it has been held that where general conditions of the claims are disclosed in the prior art, it is not inventive to discover by routine experimentation the optimum or workable range of relative proportions of conductive features in a display bonding pad area, to predictably ensure electrical interconnection. (See MPEP § 2144.05)

Regarding Claim 11, Park and Zhang teach the display panel according to claim 6, wherein the multiple sharp protrusions (Park A; Zhang 108) are uniformly distributed on the buffer layer (Park 11/13) in an array (as reasonably illustrated by Figs. 5A-B of Park; see ¶ [0036-37]).

Regarding Claim 12 (as best understood), Park and Zhang teach the display panel according to claim 6, wherein the sharp protrusions (Park A; Zhang 108) are provided with a shape of a sharp convex (e.g. see Zhang’s “spike-like” projections 108).

Regarding Claim 13, Park teaches the display panel according to claim 6, wherein the display panel is an organic light-emitting diode display panel (see Park ¶ [0026] teaching “OLED apparatus”).

Regarding Claim 14 (as best understood), Park and Zhang teach a display device (as previously combined above in the rejection of Claim 1), comprising: 
a display panel (see Park Fig. 1 and ¶ [0026]) comprising a binding region which comprises a PAD region (Park PAD1), wherein the PAD region (Park PAD1) comprises a connect layer (Park 16) which is composed of patterns of multiple sharp protrusions (Park A; Zhang 108).

Regarding Claim 15, Park and Zhang teach the display device according to claim 14, wherein the PAD region (Park PAD1) further comprises: a base substrate (Park 10), a buffer layer (Park 11/13), and a source-drain metal layer (Park 418) that are stacked from bottom to top, wherein the connect layer (Park 16) is provided between the buffer layer (Park 11/13) and the source-drain metal layer (Park 418).

Regarding Claim 16, Park and Zhang teach the display device according to claim 15, wherein the display device further comprises a flexible printed circuit (Zhang 102; see pgs. 3-5), wherein the flexible printed circuit (Zhang 102) is bound to the display panel (Park Fig. 1) in the PAD region (Park PAD1) by anisotropic conductive film particle (Zhang 104).

Regarding Claim 17, Park and Zhang teach the display panel according to claim 16, wherein a width of each of the sharp protrusions (Park A; Zhang 108) is no larger than one-half of a diameter of an anisotropic conductive film particle (Zhang 104; as reasonably evidenced by Zhang in Fig. 2).
The examiner submits that not only does the instant claim language fail to even make clear that the “anisotropic conductive film particle” is part of the claimed device, but that the “anisotropic conductive film particle” is not limited to any diameter or range of diameters. Therefore, one of ordinary skill in the art would readily understand that any anisotropic conductive film particle may be chosen so long as it exhibits the claimed diameter relative to the width(s) of the prior art’s protrusions.
Nevertheless, before the instant application was filed it would have been obvious to one of ordinary skill in the art to form the sharp protrusions (Park A; Zhang 108) and anisotropic conductive particle (Zhang 104) having the proportion in the range as claimed, because it has been held that where general conditions of the claims are disclosed in the prior art, it is not inventive to discover by routine experimentation the optimum or workable range of relative proportions of conductive features in a display bonding pad area, to predictably ensure electrical interconnection. (See MPEP § 2144.05)

Response to Arguments
Applicant’s arguments filed 07/15/2021 with respect to the previous indefiniteness rejections of Claims 1 and 14 have been considered but are not persuasive.  
Specifically, applicant asserts (see pgs. 8-9) that the following amended limitation resolves the ambiguity of the claimed term of degree “sharp”: “wherein a width of each of the multiple sharp protrusions is no larger than one-half of a diameter of an anisotropic conductive film particle”.
Applicant’s response fails to render the claims definite because the instantly amended claim language apparently mistakenly conflates the “width” of a protrusion with its relative sharpness.  This is not accurate because sharpness depends instead on the acuity of the angle exhibited by the edge formed by the intersection of two or more surfaces.  The relative width of a protrusion alone is insufficient to communicate the claimed degree of sharpness to one of ordinary skill in the art.  
Consequently, applicant’s response is not persuasive, and the examiner hereby maintains the previous indefiniteness rejection. 

Applicant’s arguments with respect to the previous prior-art rejections of Claims 1 and 14 in view of Park have been considered but are moot in view of the new grounds of rejection detailed above, as necessitated by applicant’s claim amendments filed 07/15/2021.
Regarding the obviousness rejection over Park in view of Zhang, applicant argues (see Remarks; pg. 12) that “the protrusions [of Zhang] are not equivalent to the connect layer of the present application” because “Zhang merely discloses that a second pressing protrusion 108 is provided on the second binding conductive protrusion 107, and the second pressing protrusion 108 is a metal conductive spike-like protrusion”.
The examiner respectfully submits that applicant’s assessment of Zhang fails to suggest nonobviousness.  Contrary to applicant’s position, the connection pads of both Park and Zhang are similarly used for purpose of enhancing external electrical interconnection between semiconductor device components.  Consequently, applicant’s remarks are not persuasive, and the examiner hereby maintains the obviousness rejection detailed above over Park in view of Zhang, as necessitated by applicant’s claim amendments filed 07/15/2021.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW E. GORDON
Primary Examiner
Art Unit 2892



/Matthew E. Gordon/Primary Examiner, Art Unit 2892